Per Curiam,
John H. Brendle, now deceased, was a hard drinker; September 20,1916, all his children, including appellees, signed a petition setting forth that he was an habitual drunkard and praying the appointment of a committee to take charge of his estate. Brendle, to avoid the intended proceeding, decided to put his property in trust. October 3,1916, he went to the office of an attorney in Lancaster, accompanied by appellees, also by a daughter, Martha Yetter, and his daughter-in-law, Ida L. Brendle. Before these witnesses, he told the attorney, in a general way, what he wanted. Within a few hours, the lawyer prepared a spendthrift deed of trust conveying all Brendle’s property to appellees as trustees, and had the former execute it. The deed was first read in English, then in German, but it does not appear that the settlor’s attention was called to the. lack of a clause of revocation or to the effect thereof. November 10, 1916, Brendle filed a bill in equity to cancel the deed; subsequently, he died, without having reformed his habits. After hearing, the court below dismissed the bill, saying, inter alia, the settlor was “perfectly sober and knew what he was doing” when he made the trust; and that “there was no fraud, coercion or imposition practiced on him” in the *592matter, the scheme of the deed, — dividing the property equally among all his children, after caring for the settlor during his own life, — having been thought out and determined on by him so that, in his own words, “there need be no fighting over [the estate] after his death.” The findings were made on conflicting testimony, bub enough evidence appears to sustain them; in fact, the preponderance of proof favors the appellees. On the findings, there is no error in the decree: Stockett v. Ryan, 176 Pa. 71, 78; Rynd v. Baker, 193 Pa. 486, 490; Willard v. Integrity Trust Co., 273 Pa. 24, 29.
The decree is affirmed at cost of appellant.